Citation Nr: 0020403	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1953 to 
August 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claim was initially treated by the RO as a claim to 
reopen based on new and material evidence.  The RO determined 
that new and material evidence had been submitted and 
reopened the claim of service connection for peptic ulcer 
disease.  The Board agrees with the decision to reopen, and 
will address the issue of service connection in this 
decision.


FINDING OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for peptic ulcer disease is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for peptic 
ulcer disease is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

A peptic ulcer is a listed chronic disease under 38 C.F.R. 
§ 3.309(a), and will be found to be service connected if 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. § 3.307(a)(3).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records do not show any 
diagnosis of peptic ulcer disease in service.  His service 
medical records do show a diagnosis of gastritis in November 
1954 and he was given an upper gastrointestinal barium test 
in May 1956 that showed no evidence of an ulcer or any other 
abnormality.  The appellant testified that he had peptic 
ulcer disease and he submitted statements from several 
relatives to the effect that he was hospitalized for stomach 
problems in 1955 and 1956.  There is a Patient's Index Card 
from Marion General Hospital showing hospitalization on 
October 28, 1955 but no diagnosis is reported.  The 
appellant's discharge examination is negative for any 
complaints of or diagnosis of ulcers or any other stomach 
condition.

The appellant provided a statement from his private physician 
to the effect that he had treated the appellant since 1960 
for ulcers and various stomach conditions and that the 
appellant suffered his first episode of peptic ulcer disease 
while in service.  The physician gave his opinion that this 
condition was service connected.

The appellant received a VA examination for ulcers in August 
1992 including an upper gastrointestinal barium test that 
revealed no ulcers and a normal stomach.

Despite the findings of the two upper gastrointestinal tests, 
the Board finds sufficient evidence that the appellant 
currently suffers from peptic ulcer disease.  The statement 
from his treating physician that he has seen the appellant 
since 1960 for ulcers is sufficient evidence to establish a 
current disability.  Therefore, the Board finds that the 
first element of a well grounded claim has been met.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not show any inservice peptic ulcer disease.  
There is some notation of gastritis in 1954 but no diagnosis 
of peptic ulcer.  The appellant had an upper gastrointestinal 
barium test in 1956 that was negative for ulcers.  The 
appellant's separation examination is negative for any 
stomach condition of any type, including ulcers. The 
appellant and various member of his family assert that he was 
hospitalized in 1955 and 1956 for ulcers and they are 
competent to report the fact of his hospitalization and his 
symptoms.  The appellant's private physician stated that the 
appellant suffered his first episode of peptic ulcer disease 
while in service.  There is evidence that suggests the 
appellant did suffer peptic ulcer disease in service and 
evidence that suggests he did not.  For the purposes of 
determining whether the claim is well grounded, the Board 
will presume the credibility of the evidence in the 
appellant's favor.  Therefore, the second element of a well 
grounded claim has been met. Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is a 
statement from the appellant's private physician indicating 
his opinion that the appellant's peptic ulcer disease is 
related to service.  This evidence does serve to meet the 
requirement that medical evidence establish a nexus between 
an inservice disease and a current disability.  Therefore, 
the Board finds that the third element of a well grounded 
claim has been met.  Id.

Accordingly, the Board finds that the appellant has presented 
a well grounded claim of service connection for peptic ulcer 
disease.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Entitlement to service connection for peptic ulcer disease is 
granted.


REMAND

Since the appellant's claim of service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant.  38 U.S.C.A. § 5107(a).

Much of the evidence in this case is inconsistent.  There is 
evidence that the appellant suffers from peptic ulcer disease 
but there are various upper gastrointestinal x-rays that show 
no ulcer and no abnormality.  Additionally, the etiology of 
the appellant's peptic ulcer disease, if present, is not 
clear.  The appellant has not had a VA examination since 
1992.  Therefore, the Board finds that another VA examination 
is required to resolve these issues and to evaluate the 
appellant's claim of service connection for peptic ulcer 
disease.

Therefore, the Board will REMAND this case to the RO for the 
following development:

1.  The appellant should be requested to 
identify all sources of treatment 
received for his peptic ulcer disease, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the appellant 
for a VA examination for peptic ulcer 
disease.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is specifically instructed to 
determine, if possible, the etiology of 
any peptic ulcer disease, and to 
reconcile that opinion with the evidence 
in the claims folder, including October 
1998 private medical report and the 
August 1992 VA physical examination 
report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
claim of entitlement to service 
connection for peptic ulcer disease based 
on all the evidence in the claims file.  
The RO must provide a complete rationale 
for its decision.

5.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either 
league or factual, as to the ultimate disposition warranted 
in this case, pending completion of the requested 
adjudication.  The purpose of this REMAND is to further 
develop the record.  The appellant needs to take no action 
until so informed.

The appellant is advised that he should assist the RO and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  See 38 C.F.R. 
§§ 3.158, 3.655 (1999) and Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



